Case 2:19-cv-01272-ODW-JEM Document 95 Filed 06/19/20 Page 1 of 3 Page ID #:1219



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            1
Case 2:19-cv-01272-ODW-JEM Document 95 Filed 06/19/20 Page 2 of 3 Page ID #:1220



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13      •
 14      •
 15      •
 16      •
 17      •
 18
 19      •
 20
 21      •
 22
 23      •
 24      •
 25
 26
 27
 28

                                            2
Case 2:19-cv-01272-ODW-JEM Document 95 Filed 06/19/20 Page 3 of 3 Page ID #:1221



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            3
